DETAILED ACTION
Applicant’s 12/30/2021 response to the previous 08/31/2021 Office action has been considered and entered.

This application was granted Special status on 08/11/2021.

This is the First Notice of Allowance of claims 1-3, 5-7 and 9-20 as amended and/or filed in Applicant’s 12/30/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 28 July 2020 (20200728).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Chinese Application number 202010737563.4 filed on 07/28/2020 (20200728).

Response to Amendments/Arguments
Applicant’s 12/30/2021 amendments to the specification and arguments in support thereof with respect to the objection set forth in section 9 of the previous Office action have been fully considered and are persuasive.  Accordingly said objection has been withdrawn. 

Applicant’s 12/30/2021 amendments to claim 1 and arguments in support thereof with respect to the objection set forth in section 10 of the previous Office action have been fully considered and are persuasive.  Accordingly said objection has been withdrawn. 

Applicant’s 12/30/2021 amendments to the claims and arguments in support thereof with respect to the rejections set forth in sections 13-20 of the previous Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the 12/30/2021 amendment Applicant cancelled claim 8 and imported the limitations from claim 8 into claim 5, however claims 12 and 16 remained dependent on now cancelled claim 8.  Accordingly the Examiner considers claims 12 and 16 should depend from claim 5.  

The application has been amended as follows: 
AMEND CLAIM 12 TO DEPEND FROM CLAIM 5.
AMEND CLAIM 16 TO DEPEND FROM CLAIM 5.

Allowable Subject Matter
Claims 1-3, 5-7 and 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 8448898 B1 to Frolov; Sergey V. et al. (Frolov), US 20180273170 A1 to D'Sa; Ruben Raphael et al. (D’Sa), US 20160009402 A1 to Hunter; John William, MPEP 2144.04.VI. REVERSAL, Rearrangement of Parts and US 20200331602 A1 to Mikic; Gregor Veble et al. (Mikic) fails to teach or render obvious an energy management system and method suitable for a solar-powered unmanned aerial vehicle, comprising: a photovoltaic module, a Maximum Power Point Tracking (MPPT) controller, a first direct current to direct current (DC-DC) circuit, a battery pack, a first anti-reverse circuit, an Electronic Speed Controller (ESC), a brushless direct current (BLDC) motor, a second DC-DC circuit, a second anti-reverse circuit, an onboard controller and a communication link; wherein the MPPT controller is powered by the photovoltaic module and is used to adjust an output voltage and current of the photovoltaic module to achieve an maximum power output; an output end of the MPPT controller is connected with the an input end of the first DC-DC circuit, and an output end of the first DC-DC circuit is connected with the battery pack for controlling charging the battery pack; the battery pack supplies power to the ESC via the first anti-reverse circuit, and the ESC drives the BLDC to rotate; the battery pack is also connected with the an input end of the second DC-DC circuit, and then is connected to a power supply end of the ESC via the second anti-reverse circuit such that the first anti-reverse circuit is in parallel connection with the second DC-DC circuit and the second anti-reverse circuit, between the battery pack and the ESC; the second DC-DC circuit uses an adjustable boost DC-DC circuit which changes an output voltage value according to the an input signal and causes the output voltage value to be higher than an input voltage value; and in an initial state of the system, the second DC-DC circuit does not operate and does not supply power to the ESC; the communication link is used to transmit original accelerator information output by a flight control system to an on-board 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort may be had to Applicant’s 12/30/2021 arguments for additional reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia hybrid power systems usable in solar powered aircraft.  For example, 
US 20200148373 A1 to Long; Stephen Andrew teaches providing a boost in power during peak power demand operation in for example, para:
“[0064] As another example, system 2B may allow the transfer of excess power on the DC bus to the ESS. For instance, ESS 34B may be “trickle” charged using excess power generated by power unit 6A (e.g., during cruise). As another example, system 2B may allow power to be imparted on the DC bus from one or both of engine driven generators and ESS. The level of power demand placed on the DC bus is shared between ESS and engine driven generator system at varying percentage of power share depending on the operational needs of the platform, available stored electrical energy and fuel. As another example, application of power from both the ESS and engine driven generator system in system 2B may allow the power available on the bus to be higher than that from a standalone turbo-generator offering a “boost” to the available power for peak power demand operations. As another example, application of power from both the ESS and engine driven generator system in system 2B may allow fluctuating power demands on the bus to be met while maintaining a constant power demand on the engine. As another example, system 2B may allow propulsor motors to receive independent varying level of power to enable the thrust differential between propulsors. As another example, system 2B may allow the aircraft to self-start without the need to an external starter or APU. As another example, system 2B may deliver power for all hotel loads and avionics. As another example, system 2B may deliver all power to all critical functions/systems.”.  

US 20160236790 A1 to Knapp; Burton Matthew et al. teaches boosting the operation of a hybrid electrical power train of an aircraft in for example paras:
“ [0566] The design achieves a thrust boost during take-off by leveraging peak output capability of the electric propulsion motors, thereby enabling STOL operations without a need to upsize motors (e.g., a 20% boost over continuous output for 2-4 minutes during takeoff and initial climb); [0567] The design achieves a shorter balanced field without larger wings or engines. “Balanced field” calculates maximum runway required following an engine failure during takeoff, and balances the distance required to either stop on the runway, or 

US 20180208321 A1 to Armstrong; Joseph H. et al. teaches a method of controlling a solar powered aerial vehicle in for example the ABSTRACT:

“A photovoltaic-based integrated power system for aerial vehicles includes (1) an integrated power management, regulation, and distribution (PMRD) subsystem including a case having an opening, (2) a case for the PMRD system, and (3) a flexible lightweight photovoltaic module capable of being applied conformally onto one or more aerodynamic surfaces.”

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210113           
                                                                                                                            /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665